 SOUTHERN CALIFORNIAGAS CO
. 342 NLRB No. 56 
613
Southern California Gas Company 
and
 Utility Work-
ers Union of America, Local 483.  
Case 31ŒCAŒ
25539
 July 29, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH The question presented in this case is whether the 
Southern California Gas Company (the Respondent) vio-
lated Section 8(a)(5) and (1) of the Act by failing and 

refusing to provide Utility Workers Union of America, 
Local 483 (the Union) with certain requested informa-
tion.
1  For the reasons set fort
h below, we find that the 
Respondent did not unlawfully fail and refuse to provide 
the Union with the requested information.  Contrary to 

the dissent, the stipulated re
cord plainly shows that the 
requested information was not relevant or necessary for 
purposes of collective bargai
ning, but was sought for an 
entirely different reason.  Acco
rdingly, we find that the 
Respondent was under no duty to provide the Union with 
the requested information.  
On the entire record in this case, the Board makes the 
following findings.
2 I. JURISDICTION
 The Respondent is a California corporation engaged in 
generating and distributing natural gas, with offices and 
places of business in various 
cities in California, includ-
ing, but not limited to, Los Angeles, Bakersfield, Delano, 
                                                          
 1 The Charging Party filed an unfair labor practice charge on March 
11, 2002.  On May 31, 2002, the Regional Director for Region 31, 
acting on behalf of the General C
ounsel, issued a complaint alleging 
that Respondent violated Sec. 8(a)
(5) and (1) of the National Labor 
Relations Act. On August 26, 2002, the General Counsel, the Respondent, and the 
Charging Party filed with the Board a 
stipulation of facts, with attach-
ments, and moved to transfer this 
proceeding directly to the Board for 
findings of fact, conclusions of law, and a Decision and Order.  On 
February 11, 2003, the Board issued an order granting the motion to 
transfer and approving the stipulation 
of facts.  Thereafter, the General 
Counsel and the Respondent filed briefs. 
The National Labor Relations Board has delegated its authority in 
this proceeding to a three-member panel.   
2 The Respondent filed a motion to correct misstatement of the stipu-
lated record.  The General Counsel filed a response.  Although styled as 
a motion to correct a misstatement of the record, the Respondent is 

actually seeking to strike portions of
 the General Counsel™s brief that 
contain factual assertions not supported by the record.  Specifically, the 
Respondent objects to the General C
ounsel™s representation that the 
Respondent told the Union that certain work orders were deleted and 
could not be retrieved from the co
mputer.  The Respondent contends 
that nothing in the record indicates 
that the Respondent
 told the Union 
that the work orders were deleted.  We agree with the Respondent and, 
therefore, strike these portions of the General Counsel™s brief in ques-
tion. 
Fontana, Glendale, and San Luis Obispo (jointly, the 
ﬁFacilitiesﬂ).  During the 12 months preceding the par-
ties™ execution of the stipulation of the facts, the Respon-
dent, in the course and conduct of its operations, pur-

chased and received goods in 
the State of California at 
the Facilities valued in excess of $50,000 directly from 
points outside the State of California.  During the same 

time period, the Respondent derived gross revenues in 
excess of $500,000.  The parties have stipulated, and we 
find, that the Respondent is
 an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act.  We also find that the Union is a labor 
organization within the meaning of Section 2(5) of the 
Act.   II. ALLEGED UNFAIR LABOR PRACTICE
 A. Facts 
At all times material, the Union has been the recog-
nized exclusive representative of a bargaining unit of the 

Respondent™s employees.
3  Such recognition has been 
embodied in a series of collective-bargaining agreements, 
the most recent of which covers the period of April 1, 

2002 through March 31, 2005.   
The parties stipulated that by letter dated February 9, 
2001,
4 the Union informed Bret
 Lane, the Respondent™s 
director of labor relations, that it was ﬁinvestigating a 
class action grievance about work not being performed 
throughout Transmission and 
Storage that can impact 
employee safety.ﬂ  The Union requested the following 
information from the Respo
ndent: (1) the most recent 
ﬁOverdue Reportﬂ and ﬁBackl
og Reportﬂ for all work 
units in Transmission and Storage; and (2) a list or copies 
of all Maximo orders
5 that have been closed, deleted, 
and/or removed from the Maximo Backlog without all 
the work having been completed by represented employ-
ees.  The Respondent, by letter dated February 23, re-

quested that the Union provid
e it with the ﬁspecific em-
ployee safety concerns as they relate to [the requested] 
reports.ﬂ  In a series of exchanges spanning some 4 

months, the Union continued to request the information it 
sought in the February 9
 letter and the Respondent con-
tinued to adhere to its position.   
Approximately 8 months later, by letter dated February 
20, 2002, the Union made the information request that is 
                                                          
 3 The Union represents the employ
ees in the following appropriate 
unit:  All production, maintenance, a
nd clerical employees employed in 
the gas transmission divisions of Respondent, including the Spence 
Street Headquarters, excluding the employees in Voting Group A and 
all professional employees, confidential employees, watchmen, guards 

and supervisors as defined under the Act.  
4 Hereinafter all dates are in 2001 unless otherwise noted. 
5 According to the March 11, 2002 charge filed by the Union, 
ﬁMaximoﬂ is a work order tracking system. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 614 
the subject of the General Counsel™s complaint.  The 
Union stated in this letter that it had filed a formal safety 
complaint with the California Public Utilities Commis-
sion (CPUC) concerning incomplete Maximo backlog 

orders and deleted Maximo orders.  The Union also 
stated that the CPUC had informed it that Maximo orders 
could not be deleted, but were merely ﬁcancelledﬂ and 

still available in the system.  Therefore, the Union re-
quested copies of all cancelled Maximo orders for trans-
mission and storage for the last 2 years in order to ﬁintel-

ligently represent the members of the Union before the 
Commission.ﬂ  Approximately 1 week later, the Respon-
dent notified the Union that 
because the requested infor-
mation did not relate to a grievance or to general negotia-
tions, the Respondent had no obligation to provide it.
6   B. Issue The parties stipulated that th
e central issue presented is 
ﬁ[w]hether the Respondent, by 
its continued refusal since 
February 27, 2002, to provide copies of all cancelled 
Maximo orders for Transmission and Storage from Janu-
ary 1, 2000 to the present, 
violates Section 8(a)(1) and 
(5) of the [Act].ﬂ 
C. Contentions of the Parties 
The General Counsel asserts that the Union™s ﬁFebruary 
20, 2002, renewed request was for cancelled work orders 
that detail and quantify the amount of unit work that is 
being left undone.ﬂ  According to the General Counsel, the 

information requested, as stated in the Union™s 2001 let-
ters, would have enabled the Union to ﬁintelligently de-
termine the effect of the cance
lled work orders, including 
the effect on the safety of its members.ﬂ  Thus, the General 
Counsel contends that the Respondent™s failure and refusal 
to provide information relevant to the Union™s duties as 
the recognized collective-bargaining representative of the 
unit employees ﬁconstitutes a blatant violationﬂ of Section 

8(a)(5) and (1) of the Act.   
The Respondent contends that, on February 20, 2002, 
the Union™s sole stated reas
on for the requested informa-
tion was to assist the Union in addressing a complaint 
before the CPUC.  The Union, in its 2002 request, made 
no reference to its earlier requests for information about 

Maximo orders.  According 
to the Respond
ent, because 
the requested information was going to be used for the 
purpose of pursuing a complaint with the CPUC, a third 

party, it was under no obligation to provide the Union 
with the requested documents. See 
WXON-TV, Inc.
, 289 
NLRB 615, 617Œ618 (1988), enfd. 876 F.2d 105 (6th Cir. 

1989).   
                                                          
 6 The parties stipulated that ﬁ[t]
o date, the Union has not filed a 
grievance in relation to the information request[ed].ﬂ 
D.  Discussion 
ﬁUnder the National Labor Relations Act, ‚[a]n em-
ployer has a duty to furnish requested information to a 
union which is the collective-bargaining representative of 

the employees if the requested information is relevant 
and reasonably necessary to the union™s performance of 
its responsibilities.™ﬂ  
LBT, Inc
., 339 NLRB 504, 505 
(2003) (quoting 
Allied Mechanical Services, 
332 NLRB 
1600, 1601 (2001)).  The responsibilities referred to are, 
once again, a union™s responsibilities as bargaining rep-

resentative for employees under the Act.  
NLRB v. Acme 
Industrial Co., 
385 U.S. 432, 437 (1967).  The standard 
for relevancy is a liberal, ﬁdiscovery-type standard.ﬂ  Id.  
Where a union requests inform
ation concerning the terms 
and conditions of employment of bargaining unit em-

ployees, that information is ﬁpresumptively relevantﬂ to 
the union™s proper perfor
mance of its collective-
bargaining duties.  The rationale for this presumption is 

that such information is at the ﬁcore of the employer-
employee relationship.ﬂ  
LBT, Inc., 
supra at slip op. 2.  
However, ﬁwhen a union requests information which is 

not ordinarily relevant to its performance as bargaining 
representative, but which is alleged to have become so 
because of peculiar circumstances, the union has the bur-

den of proving relevance before the employer must com-
ply.ﬂ  
NLRB v. George Koch Sons, Inc.
, 950 F.2d 1324, 
1331 (7th Cir. 1991); 
Prudential Insurance Co. of Amer-
ica v. NLRB
, 412 F.2d 77, 84 (2d Cir. 1969).   
We find that the information requested by the Union in 
2002 was not presumptively relevant to the Union™s per-

formance of its collective-barg
aining duties.  We further 
find that the Union has failed to meet its burden of show-
ing that there are ﬁpeculiar circumstances,ﬂ which make 
the requested information relevant to its role as collec-
tive-bargaining representative.  
NLRB v. George Koch 
Sons, Inc.
, supra.   
In its February 20, 2002 letter to the Respondent, the 
Union simply stated that it had filed ﬁa formal safety 

complaintﬂ with the CPUC concerning ﬁincomplete 
Maximo Backlog orders and deleted Maximo orders,ﬂ 
and that it needed the Maximo orders to ﬁintelligently 

representﬂ its members before the CPUC.  Contrary to 
the dissent, the mere mention of the word ﬁsafetyﬂ is not 
sufficient to warrant a conclusion that the requested in-

formation is presumptively relevant for purposes of col-
lective bargaining.  The sole 
reason offered by the Union 
for seeking the information was to support its complaint 

before the CPUC.  The Union™s letter made no reference 
whatsoever to the Union™s ea
rlier requests for informa-
tion regarding a potential grievance against the Respon-

dent.  Nor does the letter in any other way suggest a con-
nection between the request 
for information and the Un-
 SOUTHERN CALIFORNIA GAS CO
. 615
ion™s collective-bargaining relationship with the Respon-
dent.  Instead, the Union™s re
quest, on its face, relates 
solely to an action outside the collective-bargaining con-
textŠa complaint filed with a State agency.   
Our colleague asserts that the information concerns the 
safety of employees, and that this is sufficient to show 
that the information is presumptively relevant.  However, 

the issue of relevance, whether presumptive or not, is 
whether information is relevant to the collective-
bargaining relationship.  Thus, if safety information is 

sought for a grievance or for bargaining or for contract 
administration, it may well be presumptively relevant.  
However, the information sought here was for a matter 
before a state agency.  The 
Union was essentially seeking 
discovery before that agency
.  The Respondent, in deny-
ing the information on February 27, relied on the fact 
that the information was not related to a grievance or 
negotiation.  The Union gave no response to this valid 

point. 
The dissent contends that be
cause an earlier request for 
information, on June 28, referenced a threat to file com-

plaints with the NLRB and the CPUC, it is clear that the 
instant request was relevant to the investigation of a 
grievance.  However, the June 28 letter was written at a 

time when the Union was co
nsidering the filing of a 
grievance, and thus the Union could go to the NLRB, and 
perhaps the CPUC, to obtain the information.  However, 

as discussed above, by the time of the letter of February 
20, 2002, the Union was not seeking information relating 
to a possible grievance.  Accordingly, the instant infor-

mation request made no reference whatsoever to the in-
vestigation of a grievance.  Thus, the Respondent could 
reasonably believe that the information was now being 
requested 
only
 for the purpose of seeking discovery be-
fore the CPUC. 
Nor does our dissenting colleague™s additional argu-
mentŠthat the Union™s 2002 information request was an 
attempt to administer the collective-bargaining agree-

mentŠestablish the relevance of the Union™s request.  
The dissent finds, inter alia, that by requesting the 
Maximo orders for the purpose of representing its mem-

bers before the CPUC, the Union was attempting to ﬁad-
minister and policeﬂ section 2.
5(c) of the parties™ collec-
tive-bargaining agreement.
7  However, the Union did not 
assert a link between the CPUC proceeding and section 
2.5(c) of the collective-bargaining agreement.  The Un-
                                                          
 7 Sec. 2.5(c) of the parties™ 2002 collective-bargaining agreement 
provides:  ﬁThe Union and the Company agree to cooperate in main-

taining safe working conditions.  
No employee shall be required to 
work under conditions or operate equipment which does not meet the 
requirements of the lawful orders of the State of California pertaining 

to employee safety. . . .ﬂ 
ion™s 2002 request is silent with respect to section 2.5(c).  
Rather, the request clearly and unambiguously asserts 
that the information is desired for the purpose of pursu-
ing a complaint before the CPUC.  There was no sugges-

tion of an attempt to enforce section 2.5(c), or any other 
section of the collective-barg
aining agreement.  To the 
contrary, having only referenced the CPUC proceeding 

in its request, the Union clear
ly conveyed th
at the infor-
mation was requested only for that limited purpose.  The 
dissent also states that ther
e was no need to reference 
section 2.5(c) of the colle
ctive-bargaining agreement 
because the Union had informed
 the Respondent that ﬁit 
was appearing before the CPUC in its representational 
capacity.ﬂ  Even assuming 
the Union™s appearance be-
fore the CPUC was in a representational capacity, this 

fact would not change the result herein.  A union, in a 
representative capacity, can appear
 before State tribunals.  
The evidence here shows that
 the Union was exploring 
this avenue.  The evidence fails to show that the informa-
tion was being sought for bargaining, for administration 
of any part of the contract, or for any other purpose rele-

vant to the collective-bargaining relationship.  At best, 
the dissent is engaging in mere speculation by conclud-
ing that the Union requested the information in order to 

effectively administer the pa
rties™ collective-bargaining 
agreement. Speculatio
n does not establish relevance.   
Further, the General Counsel did not otherwise estab-
lish the relevance of the information the Union sought in 
2002.  In this connection, the General Counsel™s reliance 
on the Union™s 2001 informati
on requests is misplaced.  
As discussed earlier, there is nothing in the 2002 request 
that in any way refers to the 2001 requests.  Therefore, 
the 2002 request must be evaluated on its own terms, 
and, for the reasons stated ab
ove, the relevancy of that 
request has not been shown. 
 In these circumstances, to 
rely on the 2001 request to establish the relevancy that is 
lacking with respect to the 2002 request would be to give 
independent and controlling weight to events occurring 

more than 6 months prior to the service of the charge in 
contravention of Section 10(b) of the Act.  As the Su-
preme Court stated in 
Local Lodge 1424 v. NLRB
, 362 U.S. 411, 422 (1960), ﬁa finding of a violation which is 
inescapably
 grounded in events predating the limitations 
period is directly at odds with purposes of the Section 

10(b) proviso.ﬂ  (Emphasis added.) 
We agree that events outsid
e the 10(b) period can be 
used to shed light on critical events within the 10(b) pe-

riod.  However, in this case, the evidence within the 
10(b) period affirmatively sh
ows that the Union opted for 
State relief.  There is no suggestion that the Union was 

seeking state relief 
and
 grievance relief.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 616 
Finally, we find instructive the Board™s decision in 
WXON-TV, Inc.,
 289 NLRB 615 (1988), enfd. 876 F.2d 
105 (6th Cir. 1989).  There,
 the Board dismissed the al-
legation that the respondent violated Section 8(a)(5) by 

refusing to provide the union with information concern-
ing, inter alia, the discharges of unit employees.  The 
Board observed that the information request was made 

on the same day that the union filed unfair labor practice 
charges against the respondent alleging, inter alia, that 
the discharges violated the Ac
t.  In these circumstances, 
the Board concluded that the 
union elected to pursue the 
resolution of the matters sought in its information request 
through the Board™s unfair labor practice procedures, 
rather than through the coll
ective-bargaining process.  
The Board stated:   
 Further, apart from the inform
ation request itself, there 
is no evidence that the Union initiated any contact 

whatsoever with the Respondent in any bargaining con-
text regarding the matters contained in the information 
request and the unfair labor practice charge.  Thus, it is 

evident that the Union chose to prosecute these matters 
through the Board™s unfair labor practice procedures 
rather than to bargain with the Respondent. 
 WXON-TV, Inc
., supra at 617. 
Here, too, there is no evidence that, within the 10(b) 
period, the Union initiated any contact with the Respon-
dent in any bargaining context regarding the matters con-
tained in the information request.  To the contrary, the 

Union™s own letter shows that it was requesting the in-
formation in question in order to represent unit employ-
ees before the CPUC.  It is clear that the Union here, like 
the Union in W
XON-TV, Inc.
, supra, requested informa-
tion for the purpose of pursuing a claim before a third 

party and not for the purpose of collective bargaining.   
In contending that the Respondent is obligated to fur-
nish the requested information to the Union, the dissent 

relies on an erroneous premise.
  Suggesting that the Un-
ion ﬁresortedﬂ to the state commission after making sev-
eral ﬁfruitlessﬂ requests to obtain this information from 

the Respondent, the dissent finds that the Respondent 
engaged in a ﬁshameful course of conductﬂ to block the 
Union™s ﬁevery attemptﬂ to obtain certain requested in-

formation.   Lost in all of this hyperbole, however, is the 
fact that the Respondent™s prior refusals to furnish infor-
mation are simply not at issue in
 this case.   There is no 
complaint allegation as to this prior conduct.  The ab-
sence is for good reasonŠthe 
events occurred outside of 
the 10(b) period.  Thus, there is no basis on this record to 

deem the prior conduct lawful, unlawful, or ﬁshameful.ﬂ  
These questions are not before
 the Board, and are simply 
irrelevant to the issue presented in this case.   Indeed, 
even assuming that this prior conduct would have been 
found unlawful had it been the subject of a timely alleged 
complaint, this fact would not provide a sufficient basis 
to find that the instant allegation has merit.  Thus, while 

our dissenting colleague may be personally appalled at 
certain conduct that is not the subject of a complaint al-
legation, his feelings can provide no legal justification 

for finding that the alleged refusal to furnish information 
was unlawful. 
Finally, even assuming that the information was pre-
sumptively relevant, the presumption has been rebutted.  
The Respondent has affirmativ
ely shown that the infor-
mation was not relevant to any grievance or bargaining 
purpose. 
In sum, we find that the General Counsel has not dem-
onstrated the relevancy of the information requested in 
the Union™s February 20, 2002 letter to the Respondent 
to the Union™s duties and responsibilities as collectiveŒ

bargaining representative under the Act.  Instead, we find 
that the Union™s request for Maximo orders was in fur-
therance of its pursuit of a safety complaint before a third 

party, the CPUC.  Therefore, the Act does not impose a 
requirement on the Respondent to provide the Union 
with the documents requested.  This is not to say that the 

requested information is irrelevant to the proceedings 
initiated by the Union before the CPUC.  We, of course, 
do not reach or consider that issue or whether State law 

makes such information available to the Union or the 
CPUC by compulsory process.  The requested informa-
tion is not, however, available to the Union through the 

Board.   
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in com-
merce within the meaning of S
ection 2(2), (6), and (7) of 
the Act.   
2. The Union is a labor organization within the mean-
ing of Section 2(5) of the Act.   
3. The Respondent did not violate Section 8(a)(5) of 
the Act by failing to provide the Union with the informa-
tion requested on February 20, 2002.  
 ORDER The complaint is dismissed.   
 MEMBER WALSH
, dissenting.   
Safety has been historically a term and condition of 
employment over which an employer is required to bar-
gain.
1  Therefore, information regarding safety is pre-
sumptively relevant to a union™s role as collective-
                                                          
 1 E.g., 
Gulf Power Co
., 156 NLRB 622, 625 (1966), enfd. 384 F.2d 
822 (5th Cir. 1967). 
 SOUTHERN CALIFORNIA GAS CO
. 617
bargaining representative.
2  In this case, the Union re-
quested from the Respondent information relating to the 
safety
 of represented employees.  Clearly, the Respon-
dent was obligated to provide this information.  The ma-

jority nevertheless finds that the requested information 
was not presumptively relevant because it related to a 
safety complaint the Union filed with a state regulatory 

commission.  Never mind that the requested information 
concerned the safety of the Respondent™s employees.  
Never mind that the Union resorted to the state commis-

sion only after nearly a year of fruitless requests for the 
information from the Respondent.  And never mind that 
the Union also needed the information to investigate a 
possible class-action grievance.   
The stipulated record in this case presents a shameful 
course of conduct where an employer blocked a union™s 
every attempt to get informat
ion necessary to protect the 
safety of the employees it represents.  Yet, the majority 

effectively condones this 
conduct by a hypertechnical 
reading of the information request and by refusing to 
consider the events preceding
 the request.  I dissent.  
Background 
The Union and the Respondent have been parties to a 
series of collective-bargaini
ng agreements since 1970.  
The most recent collective-
bargaining agreement was 
entered into on April 1, 2002, and will expire on March 
31, 2005.  Section 2.5(c) of the 2002 agreement reads in 

pertinent part:  
 The Union and the Company agree to cooperate in 

maintaining safe working conditions.  No employee 
shall be required to work under conditions or operate 
equipment which does not meet
 the requirements of the 
lawful orders of the State of California pertaining to 
employee safety. . . . 
 A brief chronology of the parties™ correspondence con-
cerning the Union™s information requests provides con-

text to the underlying issue: 
 February 9, 2001
3ŠThe Union sent the Respondent a 
letter stating that it was investigating a class action 
grievance about work not being performed throughout 
Transmission and Storage which could ﬁimpact em-

ployee safety.ﬂ  The Union requested the most recent 
ﬁOverdue Reportﬂ and ﬁBacklog Reportﬂ for 
all work 
units 
in Transmission and Storage.  The Union also re-
quested ﬁa list or copies of 
all Maximo orders that have 
been closed, deleted and/or removed from the Maximo 
                                                          
 2 E.g., 
Goodyear Atomic Corp
., 266 NLRB 890, 891 (1983), enfd. 
738 F.2d 155 (6th Cir. 1984). 
3 All dates are in 2001 unless otherwise noted. 
Backlog without all the work having been completed 
by represented employees.ﬂ
4 February 23ŠThe Respond
ent acknowledged receipt 
of the Union™s February 9 request and asked for the 

Union to provide it with ﬁspecific employee safety con-
cerns as they relate to these reports.ﬂ 
February 26ŠThe Union forwarded a copy of its Feb-
ruary 9 request and asked that the Respondent ﬁ[p]lease 
respond without further delay.ﬂ   
June 8ŠThe Union wrote the Respondent stating, inter 
alia, that its February 9 letter explained ﬁthat safety 
equipment at Goleta was 183 days past due for inspec-
tion.ﬂ  Furthermore, the Union noted that it ﬁis entitled 
to information about represented employees™ workload, 
whether it be in ‚backlog™ or in ‚deleted™ backlog.ﬂ 
June 25ŠThe Respondent acknowledged receipt of the 
Union™s June 8 letter and requested that the Union pro-
vide it with ﬁspecific concerns as they relate to these 

reports so [that the Respondent] can determine whether 
or not there is relevance toﬂ the request. 
June 28ŠThe Union reiterated what was stated in its 
February 9 letter to the Respondent, and further ex-
plained that ﬁthe postponement of work tied to safety 
systems (as well as simply not doing the work Œ as de-

leted backlogs will show) is a concern that everyone 
should share.ﬂ  The Union further asserted that if the 
Respondent ﬁcontinued to delay [the Union™s] receipt 

of this material,ﬂ the Un
ion would ﬁfile appropriate 
complaints with the National Labor Relations Board 
and the California Public Utilities Commission™s Safety 

Branch.ﬂ   
Having failed to receive the requested information 
from the Respondent, the Union filed a formal safety 
complaint with the California Public Utilities Commis-
sion5 (CPUC) regarding incomplete Maximo backlog 
orders and deleted Maximo orders.  By letter dated Feb-
ruary 20, 2002, the Union wrote the Respondent that it 
had learned from the CPUC that Maximo orders were 

never ﬁdeletedﬂ from the sy
stem, but were merely ﬁcan-
celledﬂ and thus still remained in the system.  The Union 
requested that the Respondent provide it with ﬁcopies of 

all cancelled Maximo orders . . . for the last two yearsﬂ 
so that the Union could ﬁintelligently represent the mem-
                                                          
 4 According to the Union™s unfair 
labor practice charge, ﬁMaximoﬂ 
is a work order tracking system. 
5 The California Public Utilities Commission regulates privately 
owned electric, telecommunications, natural gas, water, and transporta-
tion companies, such as the Respondent.  Among other things, the 

CPUC establishes safety rules and m
onitors the safety of utility opera-
tions.  See http://www.cpuc.ca.gov/
static/aboutcpuc/index.htm.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 618 
bers of the Union before the Commission.ﬂ  By letter 
dated February 27, 2002, the Respondent stated that it 
was under no obligation to provide the requested infor-
mation because it had no relation to a grievance or to 

general negotiations.   
Analysis 
Pursuant to Section 8(a)(5) of the Act, an employer has 
an obligation to provide requested information needed by 
the bargaining representative of its employees for the 
effective performance of th
e representative™s duties and 
responsibilities
.  NLRB v. Acme Industrial Co
., 385 U.S. 
432, 435Œ436 (1967).  Where the requested information 
concerns the terms and conditions of employment of bar-
gaining unit employees, the information is presumptively 
relevant, and the employer has the burden of proving 

lack of relevance.  
Contract Carriers Corp
., 339 NLRB 
851, 858 (2003) (citing 
A-Plus Roofing
, Inc., 
295 NLRB 
967, 970 (1989), enfd. 147 LRRM 2662 (9th Cir. 1990)).  

The health and safety of em
ployees are terms and condi-
tions of employment, and thus information concerning 
these matters is presumptively relevant.  
Minnesota Min-
ing & Mfg. Co
., 261 NLRB 27, 29 (1982), enfd. sub 
nom. 
Oil, Chemical & Atomic Workers Local 
6Œ418
 v. 
NLRB, 711 F.2d 348 (D.C. Cir. 1983).   
In light of the foregoing legal principles, the requested 
information concerned unit employees™ terms and condi-
tions of employment, and thus was presumptively rele-

vant.  The Respondent has not rebutted the presumption 
of relevance.  Therefore, th
e Respondent violated Section 
8(a)(5) of the Act by not providing the requested infor-

mation to the Union.   
The Union™s February 20, 2002 information request, 
on its face, establishes the pr
esumptive relevance of the 
requested documents.  That request stated: 
 As you are aware, the Union has filed a 
formal safety 
complaint
 with the California Public Utilities Commis-
sion Safety Branch about incomplete Maximo Backlog 

orders and deleted Maximo orders . . . . In order for me 
to intelligently represent the members of the Union be-
fore the Commission I will need to see copies of these 

ﬁcancelledﬂ orders.  Therefore, please supply me with 
copies of all cancelled Maximo orders for Transmission 
and Storage for the last two years. [Emphasis added].   
 The Union™s letter plainly identified the requested informa-

tion as related to the safety
 of represented employees.  
Therefore, the information sought was presumptively rele-
vant.  
Allied Mechanical Services
, 332 NLRB 1600, 1612 
(2001); 
Minnesota Mining & Mfg. Co
., supra.  The majority 
avoids this obvious conclusion by asserting that the mere 
mention of safety is not enough.  But what would have been 
enough?  Surely, a 
formal safety complaint
 against the Re-
spondent concerning its facilit
y unambiguously asserts that 
the safety of the Respondent™s employees is at issue.  For 
the majority to conclude otherwise merely places form over 

substance.   The relevancy of the information sought is also shown 
by the Union™s 2001 letters to the Respondent, which 

ﬁshed lightﬂ on the 2002 request.  
See Local Lodge No. 
1424
 v. NLRB
, 362 U.S. 411, 416 (1960) (ﬁ[E]arlier 
events may be utilized to shed light on the true character 

of matters occurring within the limitations period; and 
for that purpose Sec. 10(b) ordinarily does not bar such 
evidentiary use of anterior events.ﬂ).  Those letters indi-
cate that the Union was investigating a grievance and
 sought the Maximo orders to determine whether the 

safety of its employees was at risk due to either: (1) cer-
tain work not being completed; or (2) the equipment not 
being inspected.  The June 28 letter also asserts that if the 

Respondent does not provide the safety information, the 
Union will ﬁfile appropriate complaints with the National 
Labor Relations Board and the California Public Utilities 

Commission™s Safety Branch.ﬂ  This letter, which was 
the last communication from the Union to the Respon-
dent prior to the Union™s February 20, 2002 request, 

shows that the 2002 request was connected to, and in-
deed caused by, the Respondent™s refusal to provide 
throughout 2001 the safety information the Union needed 

in order to decide whether to file a grievance.  In sum, 
the 2001 letters, culminating with the June 28 letter, 
show that the ﬁtrue character
ﬂ of the February 20, 2002 
request within the 10(b) period was not simply, as the 
majority contends, a request for information in connec-
tion with a matter before a state agency; it also was a 
request that was intimately
 connected to the Union™s 
failed attempts to obtain safety information relevant to 

the investigation of a grievance.  
 The Respondent was aware, from the 2001 letters, that 
the requested Maximo orders concerned a possible safety 

grievance, and that the Union was contemplating filing a 
safety complaint with the CPUC if the Respondent failed 
to provide it.  Thus, when the Union requested those 

same Maximo orders in connection with a CPUC pro-
ceeding in its February 20, 2002 letter, the Respondent 
well knew the relevance of the requested documents.  It 

nevertheless refused to provide the information in dero-
gation of its statutory obligation to do so.
6  The refusal to provide presumptively relevant informa-
tion, standing alone, establishes a violation of Section 
                                                          
 6 The majority excuses this misconduct because the Union™s Febru-
ary 20, 2002 letter did not make expre
ss reference to the Union™s 2001 
attempts to obtain safety informati
on related to a possible grievance.  
Again, this approach places form over substance.   
 SOUTHERN CALIFORNIA GAS CO
. 619
8(a)(5).  However, the Respondent also had a duty to 
provide the requested information because of its rele-
vance to an existing contract provision.   
A bargaining agent is entitled to information relevant 
to the performance of its dut
y to police the administra-
tion of an existing agreement.  
Contract Carriers Corp., 
supra at 858; 
Western Massachusetts Electric Co
., 234 
NLRB 118 (1978).  If the requested information relates 
to an existing contract provision, it thus is ﬁinformation 
that is demonstrably necessary to the union if it is to per-

form its duty to enforce the agreement . . .ﬂ  
A-Plus Roof-
ing, Inc., 
295 NLRB 967, 970 (1989), enfd. 147 LRRM 
2662 (9th Cir. 1990) (quoting 
A.S. Abell Co., 
230 NLRB 
1112Œ1113 (1977)).   
Under section 2.5(c) of the parties™ 2002 collective-
bargaining agreement, employees have a right not ﬁto 
work under conditions or operate equipment which does 
not meet the requirements of lawful orders of the State of 

California pertaining to empl
oyee safety.ﬂ  There is a 
direct link between the Union™s pursuit of the safety 
claim before the CPUC and s
ection 2.5(c) of the collec-
tive-bargaining agreement.  
By filing the safety com-
plaint with the state commi
ssion, the Union sought to 
administer and police the em
ployees™ important contrac-
tual right to a working environment that comports with 
state safety requirements.  Because the Respondent is 
under a duty to provide information that is pertinent to 

the Union™s enforcement of 
a provision of the collective-
bargaining agreement, see 
Acme Industrial
, 385 U.S. at 
435Œ438, the Respondent™s failure to provide the re-

quested information violated Section 8(a)(5) of the Act.   
The majority asserts that the Union™s 2002 information 
request made no ﬁsuggestion of an attempt to enforce 
section 2.5(c), or any othe
r section of the collective-
bargaining agreement.ﬂ  However, the Union pursued the 
safety complaint with the CPUC on the basis of its role 
as exclusive collective-bargai
ning representative charged 
with the responsibility of protecting the employees con-
tractual right to safe working conditions.  Further, the 

Union clearly informed the 
Respondent that it was ap-
pearing before the CPUC in its representational capacity.  
Thus, there was no need for the Union to specifically 

reference the collective barg
aining in its 2002 informa-
tion request. 
 The majority claims that 
the information was not re-
quested for the purposes of collective bargaining.  The 
majority is incorrect.  Thus, under either theory discussed 
above, it is obvious that the Union was seeking informa-
tion that will enable it to properly perform its duties as 
collective-bargaining representative.
7   CONCLUSION
 For nearly a year, the Resp
ondent placed obstacles in 
the Union™s path to gaining presumptively relevant safety 

information and to vigorously protecting the rights of the 
employees it represents.  The Board™s decision today 
effectively encourages such stalling techniques and adds 

yet another barrier.  The information should have been 
provided long ago.  By failing to do so, the Respondent 
violated Section 8(a)(5) and (1) of the Act, and it should 

now be ordered to provide the Union with the requested 
information.   
 
                                                          
 7 The majority relies on 
WXON-TV, Inc., 
289 NLRB 615, 617Œ618 
(1988), enfd. 876 F.2d 105 (6th Cir. 1989).  That case is totally inappo-
site, as it involved a union attempt to circumvent the Board™s rule 

against prehearing discovery.  See 
Union-Tribune Publishing Co.
, 307 
NLRB 25, 26 (1992) (explaining rationale of 
WXON-TV, Inc.
), enfd. 1 
F.3d 486 (7th Cir. 1993). 
 